October 17, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            DOUG SHAW, Appellant

NO. 14-17-00458-CV                     V.

                        KHALED ALATTAR, Appellee
                     ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 15, 2017. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Doug Shaw.

      We further order this decision certified below for observance.